Case 21-03000-sgj Doc 48-14 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 2




                          EXHIBIT OOOOO
                                             Case 21-03000-sgj Doc 48-14 Filed 01/25/21                                       Entered 01/25/21 18:52:30                         Page 2 of 2




From:                                            Brad Gianiny <bgianiny@jefferies.com>
Sent:                                            Friday, December 18, 2020 4:02 PM
To:                                              CEftekhari@highlandcapital.com; Christopher A Bianchi; James Colasanto; jpseeryjr@gmail.com; James Romey;
                                                 JSowin@highlandcapital.com; Matt Pearson; NYMO1; Ronald Wong; r-settlement@highlandfunds.com
Subject:                                         Jefferies recap


SKY‐ sld 22k @ 32.2251
NHF‐ sld 10k @ 10.5461
AVYA‐ sld 6412 @ 19.7598

Brad Gianiny
Equity Sales Trader
Jefferies LLC
520 Madison Avenue, 2nd Floor
New York, NY 10022
W: 212‐284‐2291
C: 770‐366‐6253

http://www.jefferies.com/salesandtradingdisclaimer/
http://extwebdev.qa.jefco.com/europeandasiasalesandtradingdisclaimer/



Jefferies archives and monitors outgoing and incoming e-mail. The contents of this email, including any attachments, are confidential to the ordinary user of the email address to which it was addressed. If you are not the addressee of
this email you may not copy, forward, disclose or otherwise use it or any part of it in any form whatsoever. This email may be produced at the request of regulators or in connection with civil litigation. Jefferies accepts no liability for
any errors or omissions arising as a result of transmission. Use by other than intended recipients is prohibited.




                                                                                                                        1
